El Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
Por una ley (núm. 57) aprobada el 28 de abril de 1930 ■(Leyes de ese año, pág. 415) la Asamblea Legislativa Insu*916lar creó una nueva corte de distrito y autorizó el nombra-miento de un número de funcionarios por un término de cua-tro años con determinados sueldos fijos. Entre los funcio-narios que se designarían estaba el Fiscal de Distrito con un sueldo de $3,850. Durante años subsiguientes la Asamblea Legislativa asignó cantidades insuficientes para el pago de estos sueldos según los mismos habían sido fijados por la ley de 1930. Ya se fia resuelto que varios de los funcionarios designados a tenor de las disposiciones de dicfia ley tienen derecho a la diferencia existente entre las sumas fijadas por la ley de 1930 y las asignadas durante los términos para los cuales dichos funcionarios fueron nombrados. Véanse: Durand v. Sancho Bonet, 50 D.P.R. 940; Ponsa Parés v. Winship, 51 D.P.R. 160; Samalea v. Winship, 51 D.P.R. 240.
Enrique Ponsa Parés fué nombrado en julio 29, 1930 por un término de cuatro años. Poco menos de un año después de expirado su término se le nombró nuevamente con fecha 13 de julio, 1935, para otro término de cuatro años. La Asamblea Legislativa en su sesión ordinaria de 1935 no-aprobó una ley de presupuesto. En una sesión extraordina-ria que empezó en 25 de junio y terminó el 8 de julio se pasó-una ley de presupuesto que proveía que la ley- empezaría a regir el primero de julio. Esta ley fué aprobada el 20 de dicho mes. Contenía la siguiente partida:
"Fiscal de distrito_$3, 291. 75”'
El artículo 34 de la Carta Orgánica dispone lo siguiente:
"Con excepción de aquellos casos en que se disponga lo contrarioen esta Ley, ninguna ley prorrogará el término de ningún funciona-rio público, ni aumentará o disminuirá su sueldo o emolumentos des-pués de su elección o nombramiento, ni permitirá a ningún funcio-nario o empleado percibir compensación por más de un cargo o em-pleo. ’ ’
El mismo artículo en un párrafo anterior también provee-que:
*917"... Ningún proyecto de ley pasará a ser ley hasta que sea aprobado en cada Cámara en votación por lista (yea-and-nay-vote) por una mayoría de todos los miembros que la componen, y regis-trado en el libro de actas, y haya sido aprobado por el Gobernador dentro de los diez días siguientes ... Si cualquier proyecto de ley no fuere devuelto por el Gobernador dentro de diez días (excep-tuando los domingos) después de habérsele presentado, pasará a ser ley del mismo modo que si lo hubiera firmado, a menos que la Asam-blea Legislativa, levantando sus sesiones, impidiere su devolución siendo en ese caso ley si lo firmare el Gobernador dentro de treinta días después de recibirlo; en caso contrario no será ley. ’ ’
La corte de distrito resolvió que la ley de presupuesto de 1935 (Ley núm. 32 de 1935 (2) pág. 183) no se había conver-tido en tal con anterioridad al 13 de julio y que por' ende el sueldo del fiscal fijado por la ley de 1930 no había sido rebajado al momento en que se le designó de nuevo para un segundo término de cuatro años. En su consecuencia la corte de distrito también decidió que el peticionario tenía derecho a recibir durante su segundo término el importe total del sueldo tal cual el mismo había sido fijado por la ley de 1930.
El alegato de los apelantes no ataca directamente la certeza de este razonamiento. Simplemente asume, al igual que se hizo en una estipulación radicada ante la corte de dis-trito, que el sueldo del fiscal fué en realidad rebajado antes de hacerse su segundo nombramiento. Nos inclinamos a convenir con el juez de distrito en que él podía tomar conoci-miento judicial de la fecha en que se aprobó el presupuesto y debe admitirse, desde luego, que el proyecto no se convirtió en ley antes de esa fecha. Igualmente debe admitirse que existe mucho peso en el razonamiento a virtud del cual el juez de distrito llegó a la conclusión de que el sueldo del fiscal se había rebajado después de hacerse su segundo nom-bramiento. Sería bastante fácil decir que el alegato de los apelantes no presenta base satisfactoria alguna para que se llegue a una conclusión contraria y confirmar la sentencia de la corto inferior. No obstante, no podemos convenir con el *918Juez de Distrito y con los letrados del apelado en que el peticionario tenía derecho a recibir durante su segundo tér-mino el importe total de su sueldo, tal cual éste fué fijado por la ley de 1930.
El espíritu y fin del párrafo décimotercero de la sección 34, supra, son impedir acción legislativa luego de hacerse una nominación o renominación, según sea el caso. En el presente recurso la Asamblea Legislativa actuó con anterio-ridad a la fecha del segundo nombramiento. Si el proyecto fué aprobado después de julio primero, era, por supuesto, en lo que a dicha fecha se refería, tanto retrospectivo como re-troactivo desde el momento de su aprobación. Sin embargo, al tiempo de su aprobación, esta expresión de la voluntad legislativa no era ni retrospectiva ni retroactiva en lo que se refería a la fecha de la renominación del fiscal de distrito. La renominación fué hecha con posterioridad a la fecha en que a tenor de sus disposiciones expresas entraría la ley en vigor y después que el proyecto fué aprobado por ambas cá-maras legislativas. Potencial y prácticamente — sujeto tan sólo a la aprobación del Gobernador o a la remota posibili-dad de un veto ejecutivo — la Asamblea Legislativa había re-bajado el sueldo del fiscal con la disposición específica de que tal rebaja surtiría efecto a partir del Io. de julio de 1935 y luego se había declarado en receso — todo ello con anterio-ridad a la renominación del fiscal para un segundo término y mucho después de expirado su primer mandato. Bajo tales circunstancias la aprobación por parte del Gobernador, a nuestro juicio, debe considerarse que se retrotrae a la fecha en que se pasó la ley y decidirse que el sueldo del fiscal se redujo a partir del primero de julio, o sea trece días antes de su renominación.
La corte de distrito también resolvió que la prohibición constitucional es aplicable al cargo más no al incumbente, y que el poder legislativo carecía de facultad para reducir el sueldo del fiscal según el mismo fué fijado por la ley de 1930, *919luego de hacerse el primer nombramiento por nn término de cuatro años, no obstante haber expirado dicho término mu-cho antes de la fecha en que se hizo tal rebaja y no embar-gante el hecho de que tal rebaja fué efectuada con antelación a la fecha en que el fiscal fué renominado para un segundo término. No podemos concurrir con este criterio. Lo que el párrafo décimotercero prohibe es que se prorrogue el término de ningún funcionario público o que se aumente o dismi-nuya su sueldo durante el término para el cual fué nom-brado, de ser nombrado por un término, no importa cuál sea la regla para aquellos casos en que no existe un término fijo. Véanse: 46 C. J. 1022, sección 255; Clark v. Logan County, 128 S. W. 1079; State v. Gunter, 54 So. 283; State v. Farmer, 196 S. W. 1106; Matter of Castree v. Slingerland, 139 Misc. 632.
Las otras cuestiones aquí envueltas fueron resueltas el 19 de marzo de 1937 al declararse sin lugar una moción para que se desestimara el presente recurso por frívolo. Véase Ponsa Parés v. Winship, supra.

La sentencia apelada debe ser revocada •en tanto <en manto la misma resuelve que el peticionario tenia derecho a recibir el sueldo completo fijádole por la ley de 1930 a partir del primero de julio de 1935, y en todos los demás aspectos dicha sentencia debe ser confirmada.

Los Jueces Señores Presidente Del Toro y Asociado De Jesús no intervinieron.